                  Case 2:21-cv-00654-MJP Document 9 Filed 07/27/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    LYNDON JACKSON,

 9                               Plaintiff,                 CASE NO. 2:21-654 MJP

10           v.                                             ORDER REJECTING REPORT
                                                            AND RECOMMENDATION AS
11    THE BOEING COMPANY,                                   MOOT

12                               Defendant.

13          The Court, having reviewed Plaintiff’s application for leave to proceed in forma pauperis

14   (“IFP”) (Dkt. 6), the Report and Recommendation of the Honorable Brian A. Tsuchida, United

15   States Magistrate Judge, the remaining record, and noting the receipt of Plaintiff’s filing fee,

16   does hereby find and ORDER:

17          (1)      Plaintiff’s IFP application (Dkt. 6) is DENIED as MOOT because he has paid
                     the filing fee.
18
            (2)      The Court does not adopt the Report and Recommendation because Plaintiff has
19                   paid the filing fee.

20          (3)      The Clerk shall file the complaint and Plaintiff may proceed with this case.

21          (4)      The Clerk is directed to send copies of this Order to Plaintiff and to Judge
                     Tsuchida.
22   \\

23   \\



     ORDER REJECTING REPORT AND
     RECOMMENDATION AS MOOT - 1
            Case 2:21-cv-00654-MJP Document 9 Filed 07/27/21 Page 2 of 2




 1        DATED this 27th day of July, 2021.

 2

 3
                                               A
                                               MARSHA J. PECHMAN
 4                                             United States Senior District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REJECTING REPORT AND
     RECOMMENDATION AS MOOT - 2
